Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment submitted by Applicant on February 16, 2021 has been received and entered.

Claims 1-4, 10-11 are canceled.

Claims 5-9 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is KATO et al (U.S. Patent Application Publication No. 2015/0325282).  KATO et al. discloses a memory device comprises a sense amplifier, bit lines, memory cells and first transistors, the bit lines are provided over the sense amplifier is provided, the memory cells are provided over a layer where the bit lines are provided.  KATO et al. fails to show or suggest the limitations of an input/output circuit stacked below the sense amplifier: and wherein the bit line is not provided over the write transistor (claims 5-6, 9); or an input/output circuit stacked below the sense amplifier: and wherein the memory cell array includes a conductor and a memory cell, wherein the memory cell includes a write transistor electrically connected to the bit line through the conductor; and wherein the conductor includes a portion in contact with a bottom surface of a semiconductor layer of the write transistor (claims 7-8, 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827